Per Curiam,
Mason, Chief Justice.
The only question involved in this case, is whether the county is liable to pay the costs of the prosecution, in cases where a nolle prosequi has been entered by the public prosecutor. It was undoubtedly in the power of the District Court to direct the costs to be thus paid, prior to the act of February 15th, 1842. The sixth section of that act declares that “ no costs shall be rendered by the court in the event of the acquittal of a person charged with a criminal offence against the private prosecutor, unless the court is satisfied that the prosecution is malicious; or the county, or the territory, *303except, dsc.” This section makes no change in the previous law, except in the event of an “ acquittal.” The entering of a nolle prosequi, is not an acquittal, and therefore the court was justified in entering up a judgment for costs against the county.
Judgment affirmed.